NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   HECTOR ERNESTO SOTO, Appellant.

                             No. 1 CA-CR 14-0417
                               FILED 8-11-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-000423-001
                  The Honorable David B. Gass, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Nicole Farnum, Phoenix
By Nicole T. Farnum
Counsel for Appellant
                              STATE v. SOTO
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge Peter B. Swann joined.


C A T T A N I, Judge:

¶1            Hector Soto appeals his conviction of voyeurism, a class 5
felony, and the resulting imposition of probation. Soto’s counsel filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), and State
v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), certifying that, after a diligent
search of the record, she found no arguable question of law that was not
frivolous. Soto was given the opportunity to file a supplemental brief, but
did not do so. Counsel asks this court to search the record for reversible
error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999).
After reviewing the record, we affirm Soto’s conviction and the imposition
of probation.

             FACTS AND PROCEDURAL BACKGROUND

¶2           Soto and the victim’s grandmother1 had a relationship on and
off beginning in 1998. Soto became a father figure to the victim and her
siblings.

¶3            In April 2011, Soto was looking after the victim and her
siblings at their grandmother’s house. While the victim was taking a
shower, Soto entered the bathroom, opened the shower curtain and “looked
[the victim] up and down” for “[a] little bit less than a minute,” then told
her to hurry up and get out of the shower. Soto admitted that he opened
the shower curtain and saw the victim naked. The victim was 13 years old
at the time.

¶4            Soto was charged with voyeurism stemming from this
shower incident. He was also charged with two counts of child molestation,
one count of sexual abuse, and an additional count of voyeurism, based on
other alleged conduct with the victim. Soto was convicted of one count of
voyeurism, but was acquitted of the remaining counts. The jury found


1      The victim’s grandmother adopted the victim and her two siblings;
they refer to her as “mom.”


                                      2
                              STATE v. SOTO
                            Decision of the Court

emotional harm to the victim as an aggravating circumstance, and the court
suspended sentence and placed Soto on two years of supervised probation,
without sex offender terms. Soto timely appealed.

                               DISCUSSION

¶5            We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300, 451 P.2d
at 881. We find none.

¶6           Soto was present and represented by counsel at all stages of
the proceedings against him. The record reflects that the superior court
afforded Soto all his rights under the United States and Arizona
Constitutions and our statutes, and that the proceedings were conducted in
accordance with the Arizona Rules of Criminal Procedure. The court
conducted appropriate pretrial hearings, and the evidence presented at trial
and summarized above was sufficient to support the jury’s verdict. The
period of probation imposed falls within the range prescribed by law.

¶7             After the filing of this decision, defense counsel’s obligations
pertaining to Soto’s representation in this appeal will end after informing
Soto of the outcome of this appeal and his future options, unless counsel’s
review reveals an issue appropriate for submission to the Arizona Supreme
Court by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85, 684
P.2d 154, 156–57 (1984). Soto shall have 30 days from the date of this
decision to proceed, if he desires, with a pro se motion for reconsideration
or petition for review.

                              CONCLUSION

¶8            Soto’s conviction and the imposition of probation are
affirmed.




                                  :RT




                                        3